85507: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-33248: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85507


Short Caption:AM. CIVIL LIBERTIES UNION OF NEV. VS. CTY. OF NYE (BALLOT ISSUE)Court:Supreme Court


Lower Court Case(s):Nye Co. - Fifth Judicial DistrictClassification:Original Proceeding - Civil - Mandamus


Disqualifications:Case Status:Writ Issued


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerAmerican Civil Liberties Union of NevadaChristopher M. Peterson
							(American Civil Liberties Union of Nevada/Las Vegas)
						Sadmira Ramic
							(American Civil Liberties Union of Nevada/Las Vegas)
						Sophia A. Romero
							(American Civil Liberties Union of Nevada/Las Vegas)
						


PetitionerSteven BacusChristopher M. Peterson
							(American Civil Liberties Union of Nevada/Las Vegas)
						Sadmira Ramic
							(American Civil Liberties Union of Nevada/Las Vegas)
						Sophia A. Romero
							(American Civil Liberties Union of Nevada/Las Vegas)
						


RespondentMark KampfHarry L. Arnold
							(Marquis Aurbach Chtd.)
						Brian R. Hardy
							(Marquis Aurbach Chtd.)
						


RespondentNye CountyHarry L. Arnold
							(Marquis Aurbach Chtd.)
						Brian R. Hardy
							(Marquis Aurbach Chtd.)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


11/15/2022OpenRemittitur


11/28/2022OpenOriginal Writ





Docket Entries


DateTypeDescriptionPending?Document


10/17/2022Filing FeeFiling Fee due. (SC).


10/17/2022Petition/WritFiled Emergency Petition for Writ of Mandamus. (SC)22-32471




10/17/2022AppendixFiled Appendix to Petition for Writ. (SC)22-32472




10/17/2022Filing FeePetition Filing Fee Paid. $250.00 from Chris Peterson.  E-Payment Ref. no. 22101742023423. (SC)


10/17/2022Order/ProceduralFiled Order Directing Expedited Answer. Respondents' answer due: Wednesday, October 19, 2022 by 12 noon. ). Petitioners shall have until 9 am on Thursday, October 20, 2022, to file and serve any reply.  (SC)22-32660




10/19/2022Petition/WritFiled County of Nye and Mark Kampf's Answer to Emergency Petition for Writ of Mandamus Pursuant to NRAP 21(a)(6). (SC)22-32889




10/19/2022AppendixFiled Respondents' Appendix. (SC)22-32891




10/20/2022Petition/WritFiled Petitioners' Reply to Response to Emergency Petition for Writ of Mandamus. (SC)22-32989




10/21/2022Order/DispositionalFiled Order Granting in Part Petition for Writ of Mandamus. "ORDER the petition GRANTED IN PART AND DIRECT THE CLERK OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing Nye County and County Clerk Mark Kampf to (1) refrain from livestreaming the hand-count read-aloud process prior to the close of the polls on November 8, require all observers to certify that they will not prematurely release any information regarding the vote count before then, and ensure public observers do not prematurely learn any election results, and (2) make available to voters of all three of the statutorily established methods for proving voter identity when a signature verification fails.  For the reasons stated herein, we ORDER the petition DENIED with respect to the touchscreen issue."22-33248




10/25/2022WritIssued Writ with letter. Original and two copies of writ and two copies of order mailed to Attorney Sadmira Ramic for service upon Nye County and County Clerk Mark Kampf. (SC)22-33700




10/27/2022MotionFiled Petitioners' Motion Emergency Motion for Clarification Pursuant to NRAP 27. (SC)22-33780




10/27/2022AppendixFiled Petitioners' Appendix to the Emergency Motion Vol. 2. (SC)22-33781




10/27/2022MotionFiled County of Nye and Mark Kampf's Opposition to Emergency Motion for Clarification. (SC)22-33926




10/27/2022Order/ProceduralFiled Order Granting Motion for Clarification. Petitioners have now filed an emergency motion for clarification, asserting that respondents have interpreted this language in our order as differentiating between the "vote count process" and "election results," such that respondents believe only the "totality of vote count results" is precluded from premature release. Respondents oppose the motion. Because it appears that respondents over-read our order and clarification is warranted, we grant petitioners' motion and hereby clarify that "any election results," as set forth in the mandate directing respondents to "ensure public observers do not prematurely learn any election results," includes orally pronounced ballot selections and per-room tallies.  As our October 21 order explained, the ability of observers to hear the read-aloud selections on ballots violates NRS 293.269935(3) (prohibiting the early release of "voting results" and criminalizing the dissemination "to the public in any way information pertaining to the count of mail ballots") and NRS 293.3606(5) (barring the premature reporting of "returns for early voting" and criminalizing the public dissemination of "information relating to the count of returns for early voting").  Therefore, observers may not be positioned so as to become privy to the ballot selections and room tallies.  The specifics of the hand-count process and observer positioning so as not to violate this mandate is for respondents and the Nevada Secretary of State to determine. (SC).22-33945





Combined Case View